Townley, J.
This is a stockholders’ action brought against numerous directors of the Chase National Bank, the Hearst Consolidated Publications, Inc., the International Paper Company and others. The complaint in effect charges that there was a conspiracy to dissipate the assets of the Hearst Consolidated Publications, Inc. The only charge which involves the appellant, International Paper Company, is contained in the third cause of action. The claim made therein is that an officer and director common to the Chase National Bank and the International Paper *127Company exercised his personal influence to cause the Hearst Publications, Inc., not to use its commanding position in the paper market to keep down the price of paper, but on the contrary to cause it to consent to paying a marked increase in paper rates established by the International Paper Company and others. There is no allegation that the appellant, International Paper Company, had any knowledge of the action of its director or was a party to any conspiracy, or that it had any contractual relation with Hearst Consolidated Publications, Inc., which was breached in any way. As the coinplaint stands, we find no breach of dutyl pleaded against the appellant.
The order should be reversed, with twenty dollars costs and disbursements, and the motion granted as prayed for in the notice of motion, with leave to the plaintiffs to serve an amended complaint within ten days after service of order, on payment of said costs.
Martin, P. J., Glennon, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion granted, with leave to the plaintiffs to serve an amended complaint within ten days after service of order, on payment of said costs.